DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. infra (italics and underlining added):
“power and electric control unit”—as recited in claim 1;
“gas supply and tail gas recovery unit”—as recited in claim 1;
“circular reaction treatment unit”—as recited in claim 1;
“external circulating device”—as recited in claim 1; and
“reaction treatment element”—as recited in claim 1;

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Power and electric control unit
The power and electric control unit is described, vis-à-vis FIG. 1 of the instant application, as comprising a wind power generator 1, 15 a solar panel 2, a UPS power supply 3, a constant current meter 4, a first electrode switch 5, a second electrode switch 6, and a third electrode switch 7. (Spec. 16.)
Gas supply and tail gas recovery unit
The gas supply and tail gas recovery unit is described, vis-à-vis FIG. 1 of the instant application, as comprising an ozone exhaust port 8, an air or oxygen intake port 9, an ozone generator 10, an oxygen carrier 11, a first gas flowmeter 12, a first electromagnetic valve 13, a second gas flowmeter 14, a third gas flowmeter 15, a second electromagnetic valve 16, a third 20 electromagnetic valve 17, a tail gas exhaust valve 25, and a tail gas absorption device 26. (Spec. 16.)
Circular reaction treatment unit
The circular reaction treatment unit is described, vis-à-vis FIG. 1 of the instant application, as comprising a first micro-nano aeration disk 19, nano-bubbles 20, a

External circulating device
The external circulating device is described as comprising a liquid flowmeter and a peristaltic pump. (Spec. 7.)
Reaction treatment element
The reaction treatment element is described as comprising a micro-nano aeration disk, an electrochemical cathode, a three-dimensional particle electrode, and an electrochemical anode. (Spec. 11.)
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–3 and 6–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “reacts with the reaction treatment element”. Respectfully, it is unclear whether or not the claim is requiring the reaction treatment element is a reactant. For at least this reason, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed September 20, 2019 (“Spec.”)